
	
		II
		111th CONGRESS
		1st Session
		S. 900
		IN THE SENATE OF THE UNITED STATES
		
			April 27, 2009
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require the establishment of a credit card safety star
		  rating system for the benefit of consumers, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Credit Card Safety Star Act of
			 2009.
		2.FindingsCongress finds that—
			(1)competition in the credit card market is
			 severely hindered by a lack of transparency, which results in inefficient
			 consumer choices;
			(2)such lack of
			 transparency is largely due to confusing terms and overwhelming information for
			 consumers;
			(3)the marketplace
			 has not increased competition based on the merits of credit cards;
			(4)a Government
			 rating system that would use market forces by encouraging better transparency
			 would increase such competition and assist consumers in making better credit
			 card choices; and
			(5)such a rating
			 system would not preclude additional regulation or legislation that may
			 eliminate certain practices considered unfair or abusive.
			3.Truth in Lending
			 Act AmendmentsThe Truth in
			 Lending Act (15 U.S.C. 1601 et seq.) is amended by inserting after section 127A
			 the following new section:
			
				127B.Credit card
				safety star rating system
					(a)DefinitionsIn this section—
						(1)the term agreement means the
				terms and conditions applicable to an open end credit plan offered by an issuer
				of credit;
						(2)references to a
				reading grade level shall be as determined by the Board, using available
				measurements for assessing such reading levels, including those used by the
				Department of Education;
						(3)the term
				Safety Star System means the credit card safety star rating system
				established under this section; and
						(4)the term
				junk mail means a form of disclosure that does not inform the
				consumer in a meaningful and significant way about changes in the contract,
				including small type, using separate pieces of paper for separate disclosures,
				and mixing disclosure materials with product advertisements.
						(b)Rulemaking
						(1)In
				generalNot later than 12 months after the date of enactment of
				this section, the Board shall issue final rules to implement the Safety Star
				System established under this section, to allow consumers to quickly and easily
				compare the levels of safety associated with various open end credit plan
				agreements.
						(2)ConsultationThe
				Board shall consult with the Comptroller of the Currency, the Office of Thrift
				Supervision, and the Federal Deposit Insurance Corporation in issuing rules to
				implement the Safety Star System.
						(c)Elements of
				Safety Star SystemThe Safety Star System shall consist of a
				5-star system for rating the terms and conditions of each open end credit plan
				agreement between a card issuer and a cardholder, in accordance with this
				section.
					(d)Safety star
				ratings
						(1)One-star
				ratingThe lowest level of safety for an open end credit plan
				shall be indicated by a 1-star rating.
						(2)Five-star
				ratingThe highest level of safety in an open end credit plan
				shall be indicated by a 5-star rating.
						(e)Point structure
				for Safety Star System
						(1)ValuesEach
				variation of a term in an agreement shall be worth 1 point or −1 point, as
				applicable.
						(2)Star
				systemFor purposes of the Safety Star System—
							(A)5-star credit
				cards are those with points totaling 7 points or greater;
							(B)4-star credit
				cards are those with between 3 points and 6 points;
							(C)3-star credit
				cards are those with between −1 point and 2 points;
							(D)2-star credit
				cards are those with between −6 points and −2 points; and
							(E)1-star credit
				cards are those with −7 points or fewer.
							(f)Point
				awardsOne point shall be awarded for each of the terms in an
				agreement under which—
						(1)no binding or
				nonbinding arbitration clause applies;
						(2)at least 90 days
				notice is provided to the cardholder if the card issuer wants to change the
				terms of the agreement, with the option for the consumer to opt out of the
				changes, while paying off their previous balance according to the original
				terms;
						(3)changes are
				disclosed in a manner that highlights the differences between the current terms
				and the proposed terms;
						(4)the original card
				agreement and all original supplementary materials are in 1 document at 1 time,
				and, when the card issuer discloses changes to the card agreement—
							(A)those materials
				are not in junk mail form; and
							(B)the changes are
				disclosed conspicuously, together with the next billing cycle statement, before
				the changes becomes effective;
							(5)no over-the-limit
				fees are imposed for the transactions approved at the time of transaction by
				the card issuer;
						(6)no fees are
				imposed to pay credit card bills using any method, including over the
				phone;
						(7)payments are
				applied to the highest interest rate principal first;
						(8)interest is not
				accrued on new purchases between the end of the billing cycle and the due date
				when a balance is outstanding;
						(9)security deposits
				and fees for credit availability (such as account opening fees or membership
				fees)—
							(A)are limited to 10
				percent of the initial credit limit during the first 12 months; and
							(B)at account
				opening, are limited to 5 percent of the initial credit limit, and requires any
				additional amounts (up to 10 percent) to be spread evenly over at least the
				next 5 billing cycles;
							(10)the terms of the
				agreement are disclosed in a form that requires at or below an 8th grade
				reading level;
						(11)any secondary
				disclosure materials meant to supplement the terms of the agreement are
				disclosed in a form that requires at or below an 8th grade reading
				level;
						(12)no late fee may
				be imposed when a payment is received, whether processed by the issuer or not,
				within 2 days of the payment due date;
						(13)a copy of the
				agreement and all supplementary materials are easily available to the
				cardholder online; or
						(14)a substantial
				positive financial benefit would be provided to the consumer, as determined by
				the Board in accordance with subsection (h).
						(g)Negative
				pointsOne point shall be subtracted for each of the terms in an
				agreement under which—
						(1)binding or
				nonbinding arbitration is required to resolve disputes;
						(2)fewer than 30
				days notice before the billing statement for which changes in terms take effect
				are provided to the cardholder when the card issuer wants to change the terms
				of the card agreement (which shall be assumed if notice of such changes is
				undisclosed in the agreement materials);
						(3)junk mailer
				disclosures are used to inform cardholders of changes in their
				agreements;
						(4)over-the-limit
				fees are imposed more than once based on the same transaction;
						(5)fees are imposed
				to pay bills by check, over the Internet, or by an automated phone
				system;
						(6)interest is
				accrued on new purchases between the end of the billing cycle and the due date
				when a balance is outstanding;
						(7)the terms of the
				agreement are disclosed in a form that requires a reading level that is above a
				12th grade reading level;
						(8)any secondary
				disclosure materials meant to supplement the terms of the agreement are written
				in a form that requires a reading level above the 12th grade reading
				level;
						(9)a late fee may be
				imposed within 2 days of the payment due date;
						(10)the issuer may
				unilaterally change the terms in the agreement without written consent from the
				consumer, or the issuer may unilaterally make adverse changes to the terms in
				the agreement without written consent from the consumer and written notice to
				the consumer of the precise behavior that provoked the adverse change;
						(11)the issuer
				charges interest on transaction fees, including late fees; or
						(12)there would be a
				negative financial impact on the interests of the consumer, as determined by
				the Board in accordance with subsection (h).
						(h)Board
				considerationsFor purposes
				of subsections (f)(15) and (g)(16), the Board may consider—
						(1)the level of
				difficulty in understanding terms of the subject agreement by an average
				consumer;
						(2)how such terms
				will affect consumers who are close to the edge of their credit limits;
						(3)how such terms
				will affect consumers who do not have a good credit score, history, or rating,
				using commonly employed credit measurement methods (if it creates greater
				access to credit by reducing safety, or by other means);
						(4)whether such
				terms create what would appear to a reasonable consumer to be an arbitrary
				deadline or limit that may frustrate consumers and result in excess fees or
				worse financial outcomes for the consumer;
						(5)whether such
				terms, or the severity of such terms, is not based on the credit risks created
				by a particular consumer behavior, but rather is designed to solely increase
				revenue through lack of transparency;
						(6)whether any State
				has sought to limit such terms or terms that are similar thereto;
						(7)whether
				provisions of State law relating to unfair and deceptive practices would
				prohibit any such terms, but for the national bank exclusion from non-home
				State banking laws;
						(8)whether such
				terms have an anticompetitive or procompetitive effect on the marketplace;
				and
						(9)such additional
				terms or concepts that are not specified in paragraphs (1) through (8) that the
				Board deems difficult for an average consumer to manage, such as terms that are
				confusing to the typical consumer or that create a greater risk of negative
				financial outcomes for the typical consumer, and terms that promote
				transparency or competition.
						(i)LimitationsFor
				purposes of subsection (h), the Board may not consider, with respect to the
				terms of an open end credit plan agreement, the profitability or impact on the
				success of any particular business model of such terms.
					(j)Automatic
				ratingNotwithstanding any other provision of this section, or
				any other provision of State or Federal law, any open end credit plan that
				allows the card issuer or a designee thereof to modify the terms of the
				agreement at any time or periodically for unspecified or unstated reasons,
				shall automatically give rise to a 1-star rating for such open end credit
				plan.
					(k)No points if
				terms are required by lawIf a particular term in an agreement
				becomes required by law or regulation, no points may be awarded under the
				Safety Star System for that term.
					(l)Procedures for
				ratings
						(1)Certification
				to the BoardEach issuer of credit under an open end credit plan
				shall certify in writing to the Board, the number of stars to be awarded,
				separately for each of the card issuer's agreements. Each such certification
				shall specify which terms in each agreement are subject to the Safety Star
				System, and how the issuer arrived at the star rating for each agreement based
				on the Safety Star System in accordance with paragraph (2).
						(2)Submissions to
				the BoardEach agreement that is subject to a Safety Star System
				rating shall be submitted electronically to the Board, together with a written
				explanation of whether the agreement has or does not have each of the terms
				specified in subsections (f) and (g), before issuing or marketing a credit card
				under that agreement.
						(3)Board
				verification
							(A)In
				generalThe Board shall verify that the terms in the submitted
				agreement and supporting materials (such as examples of future disclosures or
				examples of websites with cardholder agreements) comply with the certification
				submitted to the Board by the issuer under this subsection, not later than 30
				days after the date of submission.
							(B)Avoiding
				duplicative verificationsA card issuer may certify to the Board,
				in writing, that all agreements that it markets include a particular term, or
				that the issuer will use certain practices (with supporting documents,
				including showing how future disclosures will be made) so that the Board is
				required to determine only once, with respect to that term or practice, how
				that term or practice affects the star ratings of the credit card agreements of
				the issuer.
							(4)Misrepresentations
				as violationsAny certification to the Board under this section
				that the issuer knew, or should have known, was false or misrepresented to the
				Board or to a consumer the terms or conditions of a card agreement or of a
				Safety Star System rating under this section shall be treated as a violation of
				this title, and shall be subject to enforcement in accordance with section
				108.
						(5)Modifications
				by card issuers
							(A)In
				generalAfter the first annual review by the Board, mentioned in
				subsection (o), before implementing any new term or concept, or new way of
				approaching a term or concept, with respect to an open end credit plan, the
				card issuer shall submit the new term or concept and any supporting materials
				to the Board, other than with respect to an adjustment to the applicable rate
				of interest in an existing agreement that clearly specifies that such rate
				would be adjustable and under what conditions such adjustments could
				occur.
							(B)Determination
				of the BoardNot later than 30 days after the date of a
				submission under subparagraph (A), the Board shall complete a review of the
				effects on safety of the subject new concept or term, and shall issue a
				decision on whether it affects the Safety Star System rating for the open end
				credit plan that will include the term or concept.
							(m)Display of and
				access to ratings
						(1)Display of
				rating requiredThe Safety
				Star System rating for each credit card shall be clearly displayed on all
				marketing material, applications, billing statements, and agreements associated
				with that credit card, as well as on the back of each such credit card,
				including a brief explanation of the system displayed below each rating (other
				than on the back of the credit card).
						(2)New cards
				required for lower ratingsIn any case in which the Safety Star
				System rating for a credit card is lowered for any reason, the card issuer
				shall provide new cards to account holders displaying the new rating in
				accordance with paragraph (1).
						(3)Graphic
				displayThe Safety Star
				System rating for a credit card shall be represented by a graphic that
				demonstrates not only the number of stars that the credit card has received,
				but also the number of stars that the card did not receive.
						(4)Development of
				graphic by the BoardThe Board shall determine the graphic and
				description of the Safety Star System for display on materials and the back of
				cards for purposes of this section.
						(n)Consumer access
				to ratings
						(1)In
				generalThe Board shall engage in an extensive campaign to
				educate consumers about the Safety Star System ratings for credit cards, using
				commonly used and accessible communications media.
						(2)WebsiteNot
				later than 12 months after the date of enactment of this section, the Board
				shall establish and shall maintain a stand-alone website—
							(A)to provide easily
				understandable, in-depth information on the criteria used to assign the
				ratings, as provided in subsections (f) and (g); and
							(B)to include a
				listing of the Safety Star System ratings for each open end consumer credit
				plan, information on how the issuer arrived at that rating, and the number of
				consumers that have that plan with the issuer.
							(o)Annual review
				by the Board
						(1)In
				generalThe Board shall conduct a thorough annual review (of not
				longer than 6 months in duration) of the Safety Star System, to determine
				whether the point system is effectively aiding consumers, and shall promptly
				implement any regulatory changes as are necessary to ensure that the System
				protects consumers and encourages transparent competition and fairness to
				consumers, including implementing a system in which terms are weighted to
				distinguish between different levels of safety, in accordance with the purposes
				of this section.
						(2)Availability of
				resultsResults of the review conducted under this subsection
				shall be submitted to Congress, and shall be made available to the
				public.
						(p)Periodic review
				of standardsOnce every 2 years, the Board shall determine
				whether the requirements to satisfy 2-star standards and above should be raised
				on the grounds that card issuers have abandoned the most unfair practices. In
				making such determination, the Board may not consider the profitability of
				business models, but may consider whether competition in the credit industry
				will improve consumer protection, and how the change in standards will affect
				such
				competition.
					.
		4.Safety Star
			 Advisory Commission
			(a)EstablishmentThere
			 is established the Credit Card Safety Star Advisory Commission (in this section
			 referred to as the Commission).
			(b)Duties
				(1)Review of the
			 credit card Safety Star System and annual reportsThe Commission
			 shall—
					(A)review the
			 effectiveness of the credit card Safety Star System under this section,
			 including the topics described in paragraph (2);
					(B)make
			 recommendations to Congress concerning such system;
					(C)study whether it
			 would better protect consumers to ban some practices by creditors rather than
			 use a rating system for those practices, including universal default,
			 unilateral changes without consumer consent, allowing interest charges on fees,
			 or allowing interest rate increases to apply to past debt; and
					(D)by not later than
			 March 1 of each calendar year following the date of enactment of this Act,
			 submit a report to Congress containing the results of such reviews and its
			 recommendations concerning such system.
					(2)Specific topics
			 to be reviewedThe Commission shall review—
					(A)with respect to
			 all credit card users—
						(i)the
			 methodology for awarding stars to credit cards under the Safety Star System,
			 and whether there may be a better way to award stars that takes into account
			 unfair or unsafe practices that remain uncaptured in the Safety Star
			 System;
						(ii)the consumer
			 awareness of the Safety Star System and what may make the system more useful to
			 consumers; and
						(iii)other major
			 issues in implementation and further development of the Safety Star
			 System;
						(B)with respect to
			 credit card users who are at or close to their credit limits, whether such
			 consumers are being specifically targeted in credit card agreements, and
			 whether the Safety Star System should incorporate more terms or be revised to
			 encourage more fair terms for such consumers; and
					(C)the effects of
			 the Safety Star System on the availability and affordability of credit and the
			 implications of changes in credit availability and affordability in the United
			 States and in the general market for credit services due to the Safety Star
			 System.
					(3)Comments on
			 certain Board reports
					(A)Transmittal to
			 CommissionIf the Board submits to Congress (or a committee of
			 Congress) a report that is required by law and that relates to the Safety Star
			 System, the Board shall transmit a copy of the report to the Commission.
					(B)Independent
			 reviewThe Commission shall review any report received under
			 subparagraph (A) and, not later than 6 months after the date of submission of
			 the report to Congress, shall submit to the appropriate committees of Congress
			 written comments on such report. Such comments may include such recommendations
			 as the Commission determines appropriate.
					(4)Agenda and
			 additional reviewsThe Commission shall consult periodically with
			 the chairperson and ranking minority members of the appropriate committees of
			 Congress regarding the agenda of the Commission and progress towards achieving
			 the agenda. The Commission may conduct additional reviews, and submit
			 additional reports to the appropriate committees of Congress, from time to time
			 on such topics relating to the Safety Star System as may be requested by such
			 chairpersons and members, and as the Commission determines appropriate.
				(5)Availability of
			 reportsThe Commission shall transmit to the Board a copy of each
			 report submitted under this subsection, and shall make such reports available
			 to the public in an easily accessible format, including operating a website
			 containing the reports.
				(6)Appropriate
			 committees of CongressFor purposes of this subsection, the term
			 appropriate committees of Congress means the Committee on Banking,
			 Housing, and Urban Affairs of the Senate and the Committee on Financial
			 Services of the House of Representatives.
				(7)Voting and
			 reporting requirementsWith respect to each recommendation
			 contained in a report submitted under paragraph (1), each member of the
			 Commission shall vote on the recommendation, and the Commission shall include,
			 by member, the results of that vote in the report containing the
			 recommendation. The Commission may file a minority report.
				(8)Examination of
			 budget consequencesBefore making any recommendation that is
			 likely to have a Federal budgetary impact, the Commission shall examine the
			 budget consequences of such recommendation, directly or through consultation
			 with appropriate expert entities.
				(c)Membership
				(1)Number and
			 appointmentThe Commission shall be composed of 15 members
			 appointed by the Comptroller General of the United States, in accordance with
			 this section.
				(2)Qualifications
					(A)In
			 generalThe membership of the Commission shall include
			 individuals—
						(i)who
			 have achieved national recognition for their expertise in credit cards, debt
			 management, economics, credit availability, consumer protection, and other
			 credit card-related issues and fields; or
						(ii)who provide a
			 mix of different professions, a broad geographic representation, and a balance
			 between urban and rural representatives.
						(B)Makeup of
			 CommissionThe Commission shall be made up of 15 members, of
			 whom—
						(i)4 shall be
			 representatives from consumer groups;
						(ii)4 shall be
			 representatives from credit card issuers or banks;
						(iii)7 shall be
			 representatives from nonprofit research entities or nonpartisan experts in
			 banking and credit cards; and
						(iv)no fewer than 1
			 of the members described in clauses (i) through (iii) shall represent each
			 of—
							(I)the
			 elderly;
							(II)economically
			 disadvantaged consumers;
							(III)racial or
			 ethnic minorities; and
							(IV)students and
			 minors.
							(C)Ethics
			 disclosuresThe Comptroller General shall establish a system for
			 public disclosure by members of the Commission of financial and other potential
			 conflicts of interest relating to such members. Members of the Commission shall
			 be treated as employees of Congress whose pay is disbursed by the Secretary of
			 the Senate for purposes of title I of the Ethics in Government Act of 1978
			 (Public Law 95–521).
					(3)Terms
					(A)In
			 generalThe terms of members of the Commission shall be for 5
			 years except that the Comptroller General shall designate staggered terms for
			 the members first appointed.
					(B)VacanciesAny
			 member appointed to fill a vacancy occurring before the expiration of the term
			 for which the member's predecessor was appointed shall be appointed only for
			 the remainder of that term. A member may serve after the expiration of that
			 member's term until a successor has taken office. A vacancy in the Commission
			 shall be filled in the manner in which the original appointment was
			 made.
					(4)Compensation
					(A)MembersWhile
			 serving on the business of the Commission (including travel time), a member of
			 the Commission shall be entitled to compensation at the per diem equivalent of
			 the rate provided for level IV of the Executive Schedule under section 5315 of
			 title 5, United States Code, and while so serving away from home and the
			 regular place of business of the member, the member may be allowed travel
			 expenses, as authorized by the Chairperson.
					(B)Other
			 employeesFor purposes of pay (other than pay of members of the
			 Commission) and employment benefits, rights, and privileges, all employees of
			 the Commission shall be treated as if they were employees of the United States
			 Senate.
					(5)Chairperson;
			 Vice ChairpersonThe Comptroller General shall designate a member
			 of the Commission, at the time of appointment of the member as Chairperson and
			 a member as Vice Chairperson for that term of appointment, except that in the
			 case of vacancy in the position of Chairperson or Vice Chairperson of the
			 Commission, the Comptroller General may designate another member for the
			 remainder of that member's term.
				(6)MeetingsThe
			 Commission shall meet at the call of the Chairperson.
				(d)Director and
			 staff; experts and consultantsSubject to such review as the
			 Comptroller General determines necessary to assure the efficient administration
			 of the Commission, the Commission may—
				(1)employ and fix
			 the compensation of an Executive Director (subject to the approval of the
			 Comptroller General) and such other personnel as may be necessary to carry out
			 its duties (without regard to the provisions of title 5, United States Code,
			 governing appointments in the competitive service);
				(2)seek such
			 assistance and support as may be required in the performance of its duties from
			 appropriate Federal departments and agencies;
				(3)enter into
			 contracts or make other arrangements, as may be necessary for the conduct of
			 the work of the Commission (without regard to section 3709 of the Revised
			 Statutes of the United States (41 U.S.C. 5));
				(4)make advance,
			 progress, and other payments which relate to the work of the Commission;
				(5)provide
			 transportation and subsistence for persons serving without compensation;
			 and
				(6)prescribe such
			 rules and regulations as it determines necessary with respect to the internal
			 organization and operation of the Commission.
				(e)Powers
				(1)Obtaining
			 official dataThe Commission may secure directly from any
			 department or agency of the United States information necessary to enable it to
			 carry out this section. Upon request of the Chairperson, the head of that
			 department or agency shall furnish that information to the Commission on an
			 agreed upon schedule.
				(2)Data
			 collectionIn order to carry out its functions, the Commission
			 shall—
					(A)utilize existing
			 information, both published and unpublished, where possible, collected and
			 assessed either by its own staff or under other arrangements made in accordance
			 with this section;
					(B)carry out, or
			 award grants or contracts for, original research and experimentation, where
			 existing information is inadequate; and
					(C)adopt procedures
			 allowing any interested party to submit information for the Commission's use in
			 making reports and recommendations.
					(3)Access of GAO
			 to informationThe Comptroller General shall have unrestricted
			 access to all deliberations, records, and nonproprietary data of the
			 Commission, immediately upon request.
				(4)Periodic
			 auditThe Commission shall be subject to periodic audit by the
			 Comptroller General.
				(f)Administrative
			 and support servicesThe Comptroller General shall provide such
			 administrative and support services to the Commission as may be necessary to
			 carry out this section.
			(g)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Commission, not more than $10,000,000 for each fiscal year to carry out this
			 section.
			
